DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 12/31/2020. Claims 1-13 are currently pending and have been examined. Applicant’s IDS have been considered. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8/21/2019 and 3/8/2019 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the lined publications do not present the corresponding dates, see 37 CFR 1.98 (b)(5).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements 
Response to Arguments
 Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive. More specifically, applicant argues, 
“There is, however, no disclosure or suggestion in Eden of "relationships between a first plurality of codes in the first plurality of encoded sentences and a second plurality of codes in the second plurality of encoded sentences" and "association between each of the first plurality of encoded sentences and each of the second plurality of encoded sentences" as recited in claim 1. "[S]tring representations 210" in "WORD INDEX (SOURCE LANGUAGE) 202" in FIG. 2 of Eden represents a single string "que tenga un buen dia" and "index locations 208 in the source word index 202" do not correspond to "the first plurality of encoded sentences". "[S]tring representations 210" in "WORD INDEX (TARGET LANGUAGE) 228" in FIG. 2 also represents a single string "have a good day night" and "target index locations 208 within the target word index 228" do not correspond to "the second plurality of encoded sentences".”
However, as currently claimed, the Examiner notes the claimed limitations have become immensely broad and the currently cited prior art is deemed to read claims no long require any alignment information with respect to the first plurality of encoded sentences and the second plurality of encoded sentences. They now only require relationship information, which is not defined in the claims. The claim does not require sentence one (S1) and sentence two (S2), to even be translations of one another, simply associated with one another. The claims do not define the code, or the encoded representations. The claims are so broad that even though the Examiner notes the arguments presented, and distinctions argued, the claims do not support the arguments. The Examiner notes, Eden is not relegated to only one word sequence in source input, and target language, and respective encodings. Eden explicitly teaches of input word sequences, phrase tables in plural, and language packs, paragraph [0051, 0060] and his abstract). There is a clear mapping between the encodings, see Fig. 2, which produce relationships between the codes for the sequences. The word mappings are associated with the index locations, which correspond to the single sentence, however, as there are multiple phrase tables and multiple input sequences, there are deemed a plurality of encoded sentences, both in the source and target languages. It is determined that the source/target index locations, which are explicitly mapped to each word of the word sequences, as applied to each and every sentences, via his word broadly stating in the amended claims, “a number of a first code…” and the like, the Examiner notes, there is no count, or probabilistic co-occurrence (as taught in the original disclosure) of codes, such as a coded matrix, with count values indicating the counted number of codes in a first sentence with respect to the counted number of codes in an second sentence. Furthermore, these sentences are not even deemed translations thereof, nor is the number defined. An index, associated with encoded representations, in binary, or hex, as seen in Eden, which includes translation mappings and translation probabilities, which include a count, or number, based on the probability that a word is translated into another word, yet, found in the table, which includes the coded, represented form, still reads on the broad claims. 
The Examiner notes, the applicant’s intention to the claims, but further notes the claims are so broad, they could be rejected with a neural network encoded sentence and alignment, using vector encodings, the currently cited prior art, and the like. The applicant is advised to incorporate more specific limitations, found in the disclosure to distinguish over the prior art. 
The Examiner further notes, the applicant’s original disclosure does not even user the term “relationship” in its entirety. Therefore, the Examiner is able to interpret the phrase tables, in plural form, along with word sequences, associated mappings with respect to codes (which is deemed to include more than the argued, single string, and deemed to be the plurality of sentences, which are each aligned, see his phrase tables, alignment and translation mappings, language pack and corresponding string representations discussion).  
Therefore, in Eden it is a combination of the codes that are in the first encoded sentence that represent the input word sequence in it’s entirety, that have an explicit relationship with the codes in a second sentence in a target language, that represents the encoded sentence in it’s entirety. The probabilistic values for each encoded string, and translation mappings, which produce a multiple strings, as his multiple sequences, which represents a plurality of encoded sentences in a first language, and a plurality of sentences in a second language. Wherein the Examiner notes that in Eden’s embodiment, it is imperative to have a code value, with the number in the mapping representation and index form, that explicitly details a relationship, to another code value in a target language, as it applies to each and every phrase of phrase tables, and multiple sequences, using a broad translation probability statistical translation mapping value. In this way, the codes are aligned via the translation mappings, using these values. Therefore, the applicant’s claims are deemed non-persuasive. 
Applicant’s remaining claims are based on the above arguments and are deemed non-persuasive accordingly. Appropriate clarification and distinction of the claims is required. The Examiner notes the applicant is invited to initiate an interview with the Examiner in order to coordinate clarification to the claims in order to distinguish over the currently cited prior art. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eden et al. (Eden, US 2014/0172407). 
As per claim 1, Eden teaches a non-transitory computer-readable recording medium having stored therein an alignment generation program that causes a computer to execute a process comprising (paragraph [0033]-his computer-readable storage medium and instructions): 
generating a first plurality of encoded sentences by encoding, in accordance with prescribed units, a plurality of sentences in a first language (paragraph [0020, 0024, 0027, 0051, 0060, 0061], Fig. 1, Fig. 2-his phrases, as the corresponding sentences in a first language(s) see his source language, his phase tables comprising multiple sentences/phrases, Fig. 2, item 206-210 including prescribed units and corresponding encodings, for all phrases/sentences, and multiple sequences); 

generating relationship information indicating relationships between a first plurality of codes in the first plurality of encoded sentences and a second plurality of codes in the second plurality of encoded sentences, in accordance with association between (ibid, see Fig. 2-item 218, items 218-224, translation mapping) each of the first plurality of encoded sentences and each of the second plurality of encoded sentences (ibid-alignment information based on codes in each of the encoded sentences in source/target languages, as applied to all 
As per claims 2 and 10, Eden teaches the non-transitory computer-readable recording medium according to claim 1, wherein the generating of the relationship information is executed in accordance with a number of a first code included in the first plurality of encoded sentences and a number of a second code included in the second plurality of encoded sentences, the first code being associated with the second code (ibid-see above sentences discussion, the claims are so broad, the index values, mapped to the encoded values, can both be interpreted as a number of a first code in each translation probability mapped to the phrase/translation table including the codes, and Figs. 1, 2, paragraphs [0020-0027, 0045, 0051, 0060]-item 218-including see his combination of codes as aligned from source to target language, see his word mappings, translation mappings and logic, inherent/specific to each time, via identification and count of the code in the first/second language appears through the word index sequence of items 208, Fig. 2, his associations with respect to the target language to source languages and corresponding encodings). 
As per claims 3 and 11, Eden teaches the non-transitory computer-readable recording medium according to claim 1, wherein the encoding of the plurality of 
the encoding the plurality of sentences in the second language includes generating second index information having a logical value indicating whether each of the second plurality of codes is included in each of the second plurality of encoded sentences (ibid-as pertaining to the target language word index), and the generating of the relationship information is executed in accordance with the first index information and the second index information (ibid, Fig. 2 item 218-as discussed above, with respect to the alignment of the first and second index). 
As per claim 5, claim 5 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the device is deemed to embody the process, such that Eden teaches an alignment generation device comprising: 
a memory configured to store a plurality of sentences in a first language and a plurality of sentences in a second language, each of which is associated with 
As per claim 6, Eden teaches the alignment generation device according to claim 5, wherein the processor generates the relationship information 
In accordance with a number of a first code included in the first plurality of encoded sentences and a number of a second code included in the second plurality of encoded sentences, the first code being associated with the second 
As per claim 7, Eden teaches the alignment generation device according to claim 5, wherein the processor is configured to: generate first index information having a logical value indicating whether each of the first plurality of codes is included in each of the first plurality of encoded sentences; generate second index information having a logical value indicating whether each of the second plurality of codes is included in each of the second plurality of encoded sentences (ibid-see claim 3, corresponding and similar limitation, and claim 5 processor discussion); and generate the relationship information in accordance with the first index information and the second index information (ibid). 
As per claim 9, claim 9 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the method is deemed to emulate the process, such that Eden teaches an alignment generation method comprising: generating, by a processor, a first plurality of encoded sentences by encoding, in accordance with prescribed units, a plurality of sentences in a first language (ibid-see claim 1, corresponding and similar limitation, paragraphs [0030-0033]-Figs. 1-10, Fig. 10-his memory and processor, and word/phrases sequences in his memory and processed via his instructions to a processor, 
As per claim 13, claim 13 sets forth limitations similar to claim 1, and is thus rejected under similar reasons and rationale, wherein Eden teaches a non-transitory computer-readable recording medium having stored therein a translation program that causes a computer to execute a process comprising  (ibid-see claim 1, corresponding and similar limitation): generating first encoded text data by encoding, in accordance with prescribed units, text data in a first language (ibid); translating the first encoded text data into second encoded text data in accordance with relationship information indicating relationships between a first plurality of codes in a first plurality of encoded sentences generated by .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eden as applied to claim 1 above, and further in view of Elshishiny et al. (Elshishiny, US 2006/0293880).
As per claims 4, 8 and 12, Eden teaches the non-transitory computer-readable recording medium according to claim 1, wherein the prescribed units correspond to a string in which a representation of a word or a plurality of words [is normalized] (ibid-see claim 1, corresponding prescribed units discussion), but lacks explicitly teaching that which Elshishiny teaches wherein the prescribed units correspond to a string in which a representation of a word or a plurality of words is normalized (paragraph [0020, 0096, 0097]-his normalization of words before compressed encodings). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be reducing the complexity of a linguistic dictionary for subsequent natural language processing (ibid, Elshishiny abstract, paragraphs [0003-0004]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892). 
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
4/22/2021